Citation Nr: 0947233	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for epicondylitis of 
the right elbow, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to 
June 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO denied increased ratings for lumbar strain and 
epicondylitis of the right elbow.  The Veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in April 2009.  A transcript of the hearing is in 
the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The RO provided the 
Veteran information concerning the VCAA by correspondence 
dated in March 2005 and June 2006.  

In conjunction with his claims, the Veteran was provided VA 
examinations in June 2005.  At that time, there was full 
range of motion of the lumbar spine with painful motion in 
some planes; there was full range of motion of the right 
elbow, but the examiner found tenderness to the distal 
humerus at the insertion of the triceps muscle into the 
olecranon and tenderness along the lateral epicondyle.  In VA 
outpatient records in April 2006, it was noted that he 
continued to have low back pain, and there was 
"problematic" bending backward.  At his April 2009 hearing, 
the Veteran testified that both his low back and right elbow 
disabilities had become worse, and he testified that he 
continued to have low back pain that radiated down to his 
right foot and right elbow pain that radiated down to his 
right ring and fifth fingers.  He testified that he was 
scheduled for a VA visit for a check-up the day after the 
hearing, stating that he goes for a check-up at VA every six 
months and then goes to a private doctor.  He was advised to 
request that his VA check-up include range of motion studies, 
and he was told that he could waive agency of original 
jurisdiction review of evidence submitted after the hearing, 
which might avoid the need for a remand.  Although additional 
VA medical records have been added to the record with a 
waiver of RO consideration of those records from the Veteran, 
they do not include range of motion studies, nor do they 
address the principles set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which are among the factors relevant to 
adjudication of the Veteran's increased rating claims.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
It therefore is the judgment of the Board that the Veteran 
should be provided another VA orthopedic examination to 
determine the current level of severity of his lumbar strain 
and right elbow epicondylitis.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and  
approximate dates of treatment for all  
medical care providers, VA and non-VA, 
that treated the Veteran for his lumbar 
strain and/or right elbow epicondylitis 
since April 2004.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  After the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the current 
severity of his lumbar strain and 
epicondylitis of the right elbow.  Prior 
to any scheduled examination, the claims 
folder and a copy of this remand must be 
made available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  The portion of the examination 
pertaining to the Veteran's service-
connected low back disability must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for the 
Spine, revised April 20, 2009.  The 
portion of the examination pertaining to 
the right elbow epicondylitis must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
the Joints, also revised on April 20, 
2009.  All  appropriate tests, studies 
(to include X- rays and range of motion 
studies) and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings 
related to the Veteran's lumbar strain 
and right elbow epicondylitis should be 
reported in detail.  

Adequate reasons and bases are to be 
provided for any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


